        Case 3:15-cv-00675-JBA Document 2047 Filed 08/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,
        Plaintiff,
        v.
  IFTIKAR AHMED,
        Defendant, and                  Civil No. 3:15cv675 (JBA)

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED August 4, 2021
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


OMNIBUS ORDER DENYING RELIEF DEFENDANTS’ AND DEFENDANT’S MOTIONS FOR
                          RELEASE OF FUNDS

       On July 6, 2021, this Court amended the final judgment against Defendant in

accordance with the change of law brought on by the National Defense Authorization Act

(NDAA) [Doc. # 2011], increasing Defendant’s disgorgement obligation to $ 64,171,646.14

and prejudgment interest award to $9,755,798.34. (Redetermination of Def.’s

Disgorgement Obligation [Doc. # 1997] at 14.) Considering the fluctuating value of the

Receivership Estate and the increased amount of the judgment, the Court can no longer be

certain that the judgment is fully secured by the frozen assets.

       Thus, Relief Defendants’ Motion for Attorney Fees to Retain Counsel for HS

Arbitration Against Certain Relief Defendant [Doc. # 1537], Harris St. Laurent LLP and

Relief Defendants’ Joint Motion for Payment of Attorneys’ Fees for Harris St. Laurent LLP

[Doc. # 1679], Defendant’s Motion for Payment of Accountant Expenses [Doc. # 1710],
         Case 3:15-cv-00675-JBA Document 2047 Filed 08/04/21 Page 2 of 2




Defendant’s Motion for Release of Funds for Retention of Legal Counsel in the NMR E-

Tailing New York State Litigation [Doc. # 1910] are DENIED without prejudice to renew

upon finalization of the liquidation process.1




                                                   IT IS SO ORDERED.

                                                   ____________________/s/_______________________________

                                                   Janet Bond Arterton, U.S.D.J.

                                    Dated at New Haven, Connecticut this 4th day of August 2021.




1 Requests for funds that have already been appropriated for certain expenses, like Relief Defendants’ Appellate

Counsel, (see Ruling Granting Relief Defendants’ Emerg. Mot. for Appellate Att’y Fees [Doc. # 1287]), and
Receivership Fees, (see Appointment Order [Doc. # 1070] at 16), may still be entertained by the Court.

                                                       2
